       CASE 0:18-cr-00011-DWF-KMM Doc. 117 Filed 11/16/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                           Criminal No. 18-11(1) (DWF/KMM)

                      Plaintiff,

 v.                                                                               ORDER

 Jon William Guess,

                      Defendant.


       This matter is before the Court on the parties’ Joint Motion to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c). (Doc. No. 114). The Motion is granted.

       Defendant Jon William Guess pled guilty to conspiracy to distribute 500 grams or

more of a mixture or substance containing a detectable amount of methamphetamine.

Guess was sentenced to 120 months’ imprisonment. Guess suffers from Chronic

Obstructive Pulmonary Disease with a possible asthmatic component, combined with an

extensive history of smoking approximately one pack of cigarettes per day for 45 years.

Guess is 65 years old and obese. The Centers for Disease Control and Prevention has

identified these medical conditions as increasing an individual’s risk for severe illness

should they contract COVID-19. Guess is housed at Safford FCI, which has reported six

cases of COVID-19 among inmates and seven among staff. Therefore, the Government

and Guess jointly request that his sentence be reduced to time served and he be released,

subject to the supervisions conditions previously imposed at the time of sentencing with
       CASE 0:18-cr-00011-DWF-KMM Doc. 117 Filed 11/16/20 Page 2 of 3




the addition that he reside at a residential reentry center for a period of up to 180 days

while the Probation Office’s investigation of Guess’s release plan is pending.

       The First Step Act allows the Court to reduce a defendant’s term of imprisonment

if it finds “extraordinary and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). Here,

the parties all agree that Guess should be released. The Court agrees. While Guess has

only served approximately one-third of his sentence, his myriad health concerns place

him at particular risk for extreme illness should he contract the COVID-19 virus. This

creates an “extraordinary and compelling reason” for reduction of Guess’s sentence.

       Despite the seriousness of Guess’s crime and age, he had no prior convictions for

crimes of violence at the time of sentencing. Guess has had no disciplinary incidents

during his imprisonment, he has completed rehabilitative programming, and his

recidivism risk is rated as minimum by the BOP. Accordingly, the Court concludes the

§ 3553(a) factors warrant a reduction in Guess’s sentence to time served under the First

Step Act.

                                      CONCLUSION

       Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that:

       1.     The Joint Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)

(Doc. No. [114]) and Guess’s Motion to Reduce Sentence of Imprisonment (Doc.

No. [111]) are GRANTED;

       2.     Guess’s sentence of 120 months’ imprisonment is REDUCED to time

served under 18 U.S.C. § 3582(c)(1)(A);


                                              2
       CASE 0:18-cr-00011-DWF-KMM Doc. 117 Filed 11/16/20 Page 3 of 3




      3.     Guess shall be placed on supervised release and the Court re-imposes the

terms and conditions of supervised release as set forth in the Judgment (Doc. No. 106),

with the following amended condition:

             i.     Upon release, the defendant shall reside for a period of up to 180

      days in a residential reentry center as approved by the probation officer and shall

      observe the rules of that facility.

      4.     The Court directs the Bureau of Prisons to immediately commence the

process of releasing Guess from custody, and to release him as soon as his medical

condition permits. To ensure Guess’s health and safety upon release, the Court

authorizes Guess’s release from BOP custody as soon as the release plan is implemented,

travel arrangements can be made, and any applicable quarantine period required in light

of the COVID-19 pandemic has been completed. The Court leaves it to the discretion of

the Bureau of Prisons and the United States Probation Office to determine whether any

quarantine is served in Bureau of Prisons custody, a Residential Reentry Center, or in the

community.


Date: November 16, 2020                         s/Donovan W. Frank
                                                DONOVAN W. FRANK
                                                United States District Judge




                                            3
